Appeal by the defendant from an amended judgment of the County Court, Dutchess County *333(King, J.), rendered November 26, 1990, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his plea of guilty, and imposing sentences of imprisonment upon his previous convictions of burglary in the third degree and bail jumping in the second degree.
Ordered that the amended judgment is affirmed (see, People v Cerilli, 171 AD2d 232). Mangano, P. J., Balletta, Lawrence and Copertino, JJ., concur.